DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I, claims 1-5, 7-12, 14-18, and 20 in the reply filed on 08/23/2021 is acknowledged. 
Claims 21-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/23/2021.
Claims 6, 13, and 19 are allowable. The restriction requirement between inventions I (Claims 1-5, 7-12, 14-18, and 20) and III (Claims 6, 13, 19, 22, and 24), as set forth in the Office action mailed on 07/20/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 07/20/2021 is partially withdrawn.  Claims 6, 13, and 19, directed to generating a machine learning model using ensemble learning and a DNA processor no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 21-25, directed to using a DNA processor to generate a machine learning model remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 10, and 17 recite the limitation "the regularization method" in the first line of each claim. However, claims 1, 8, and 15 – from which claims 3, 10, and 17 depend, respectively – recite performing “two or more methods of regularization”. Therefore, it’s unclear which of the two or more methods of regularization is referenced by “the regularization method”. For purposes of examination, “the regularization method” in claims 3, 10, and 17 will be interpreted as “a regularization method” because that appears to be applicant’s intent based on similar recitations in claims 4 and 11.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 17 recites “wherein the regularization method used for the regularizing is selected from the . . . and non-regularization, and wherein . . . Rn=0 if the regularization method is non-regularization, indicating no regularization has been applied.” However, claims 15 and 16 – upon which claim 17 depends – recite performing regularization. Therefore, claim 17 fails to include all the limitations of claims 15 and 16 (i.e. performing regularization). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1, 2, 4-9, 11-16, and 18-20 are allowed.
Claims 3, 10, and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) and U.S.C. 112(d) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record doesn’t teach or suggest “regularizing, by the two or more processors, the respective conditional expectations corresponding to each feature vector from the training data set, wherein two or more methods of regularization on the conditional expectations are performed in parallel for each feature vector; creating, by the two or more processors, a plurality of ensembles of models derived from the conditional expectations resulting from the regularizing; and producing, by the two or more processors, a best fit ensemble amongst the created ensembles as the machine learning model, wherein the machine learning model predicts targeted outcomes based on inputs distinctive from the training data set” as recited in claim 1.
Nan Li and Zhi-Hua Zhou, “Selective Ensemble under Regularization Framework”, (herein Li and Zhou) teaches building an ensemble model from a selection of regularized component models. Li and Zhou don’t teach “regularizing, by the two or more processors, the respective conditional expectations corresponding to each feature vector from the training data set, wherein two or more methods of 
Yin et al., “A novel classifier ensemble method with sparsity and diversity”, (herein Yin) teaches generating a classifier ensemble using the genetic algorithm to learn sparsity and diversity simultaneously. Yin doesn’t teach “regularizing, by the two or more processors, the respective conditional expectations corresponding to each feature vector from the training data set, wherein two or more methods of regularization on the conditional expectations are performed in parallel for each feature vector; creating, by the two or more processors, a plurality of ensembles of models derived from the conditional expectations resulting from the regularizing; and producing, by the two or more processors, a best fit ensemble amongst the created ensembles as the machine learning model, wherein the machine learning model predicts targeted outcomes based on inputs distinctive from the training data set” as recited in claim 1.
Junzo Watada and Rohani binti abu Bakar, “DNA Computing and Its Applications” (herein Watada and Bakar) teaches generally the use of DNA computers. Watada and Bakar doesn’t teach “regularizing, by the two or more processors, the respective conditional expectations corresponding to each feature vector from the training data set, wherein two or more methods of regularization on the conditional expectations are performed in parallel for each feature vector; creating, by the two or more processors, a plurality of ensembles of models derived from the conditional expectations resulting from the regularizing; and producing, by the two or more processors, a best fit ensemble amongst the created ensembles as the machine learning model, wherein the machine learning model predicts targeted outcomes based on inputs distinctive from the training data set” as recited in claim 1.
Claims 8 and 15 recite similar limitations to those indicated above for claim 1 and are considered allowable for the same reasons indicated above for claim 1.
Claims 2-7, 9-14, and 16-20 depend from claims 1, 8, and 15, respectively, and are considered allowable for at least the reasons indicated above for claims 1, 8, and 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P GEIB whose telephone number is (571)272-8628. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on (571)270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P GEIB/Primary Examiner, Art Unit 2123